In an action to recover damages for breach of contract, defendants appeal from a judgment of the Supreme Court, Nassau County, entered July 11, 19G2 upon the court’s decision after a nonjury trial, in the plaintiff’s favor. The defendants also appeal from said decision. Judgment affirmed, without costs. No opinion. Appeal from the court’s decision dismissed, without costs. No appeal lies from a decision (Cioffi v. City of New York, 14 A D 2d 741). Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.